RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1855-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

PORFIRIO A.
NUNEZ-MOSQUEA,

     Defendant-Appellant.
________________________

                   Submitted January 24, 2022 – Decided February 3, 2022

                   Before Judges Rose and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment Nos. 12-08-
                   1139 and 12-08-1142.

                   The Allongo Law Firm, LLC, attorneys for appellant
                   (Falguni Patel, on the brief).

                   Yolanda Ciccone, Middlesex County Prosecutor,
                   attorney for respondent (Joie D. Piderit, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Porfirio A. Nunez-Mosquea, a non-citizen of the United States,

appeals from a January 28, 2021 order denying his petition for post-conviction

relief (PCR) without an evidentiary hearing. We affirm.

      In May 2014, a jury convicted defendant of multiple counts charged in a

Middlesex County indictment for the kidnapping and attempted sexual assault

of a college student at gunpoint in New Brunswick. Defendant thereafter pled

guilty to certain persons not to have weapons, charged in a companion

indictment that was bifurcated for trial purposes. Judge Diane Pincus, who

presided over defendant's trial, sentenced defendant to an aggregate prison term

of thirty-nine years. We affirmed defendant's convictions and sentence on direct

appeal, State v. Nunez-Mosquea, No. A-2594-14 (App. Div. 2017) (slip op. at

25), and the Supreme Court denied certification, 232 N.J. 287 (2018). We

incorporate by reference the details of this stranger-to-stranger crime, which

were set forth at length in our prior opinion. Nunez-Mosquea, No. A-2594-14

(slip op. at 2-7).

      In January 2019, defendant filed a petition for PCR, with the assistance of

counsel. In his certification dated August 16, 2018, defendant alleged his

retained trial attorney was ineffective for failing to: meet with defendant to

review discovery and prepare trial strategy; communicate plea offers; "seek


                                       2                                   A-1855-20
additional DNA testing"; locate evidence from the crime scene; and file an alibi

notice.   PCR counsel subsequently withdrew defendant's petition without

prejudice and thereafter filed the present petition.      Defendant apparently

reasserted his initial claims and further contended trial "[c]ounsel was

ineffective for failing to advise him of the immigration consequences of a

conviction." 1

      Following oral argument, Judge Pincus reserved decision.           Shortly

thereafter, the judge issued a cogent written opinion, squarely addressing the

cumulative errors alleged in view of the governing Strickland/Fritz 2 framework.

The judge denied all claims for relief. Citing controlling precedent, the judge

essentially concluded defendant either failed to support his "bald assertions" or

the record belied his claims.

      As to the immigration consequences of his plea, Judge Pincus found the

record demonstrated defendant "repeatedly misrepresented his immigration


1
  Because only defendant's August 16, 2018 certification was included in the
appendix on appeal, we glean the arguments raised before the PCR judge from
her written decision and the parties' appellate briefs.
2
  Strickland v. Washington, 466 U.S. 668, 687 (1984) (recognizing to establish
an ineffective assistance of counsel claim, a defendant must demonstrate: (1)
"counsel's performance was deficient"; and (2) "the deficient performance
prejudiced the defense"); State v. Fritz, 105 N.J. 42, 58 (1987) (adopting the
Strickland two-part test in New Jersey).

                                       3                                   A-1855-20
status to both [trial c]ounsel and the [c]ourt." Referencing the plea form, the

judge noted defendant answered, "Yes" to Question 17a, "Are you a citizen of

the United States." The judge noted defendant skipped the remaining subparts

of Question 17, pursuant to the plea form's instructions. Further, during his plea

colloquy, defendant answered, "Yes," when the judge asked whether he was a

United States citizen.

      Accordingly, the PCR judge found defendant failed to demonstrate trial

counsel's performance was deficient under the first Strickland prong. The judge

nonetheless analyzed the second prong, and concluded defendant was "unable

to show actual prejudice." Recounting the trial evidence, Judge Pincus noted

the "very strong case" presented by the State, including "compelling" testimony

by the victim and eyewitnesses. The judge elaborated:

            The [v]ictim was able to direct police to the location to
            which she was taken, a basement apartment in which
            [defendant] had recently lived and to which he still had
            a key. The [v]ictim had bruises on her face and body.
            The [v]ictim described her assailant's vehicle which
            was parked in front of [defendant]'s home. The
            [v]ictim's description of her assailant's clothing
            matched clothing found at [defendant]'s home.
            [Defendant] was found with scratches on his thighs.
            DNA recovered from the [v]ictim indicated that
            [defendant] could not be excluded as a contributor. In
            [defendant]'s apartment, police found several items
            belonging to the [v]ictim, including her ID and phone,
            as well as the gun used during the crimes.

                                        4                                   A-1855-20
Against those proofs, the PCR judge rejected defendant's bald assertion that the

State "was likely to allow him to plead to an offense that would not carry

immigration consequences." This appeal followed.

       On appeal, defendant reprises the same arguments asserted before the PCR

court. More particularly, defendant argues:

                                    POINT I

             TRIAL COURT ERRED IN RULING THAT
             PADILLA[3] DOES NOT APPLY IN THIS MATTER
             BECAUSE IT FAILED TO CONSIDER THAT THE
             RECORD     DEMONSTRATES     THAT   TRIAL
             COUNSEL DID NOT EXPLORE [DEFENDANT]'S
             IMMIGRATION CONSEQUENCES AT ALL
             DESPITE HIS AFFIRMATIVE OBLIGATION TO DO
             SO.

                                   POINT II

             TRIAL COURT ERRED IN RULING THAT TRIAL
             COUNSEL WAS NOT DEFICIENT IN HIS
             COMMUNICATIONS     WITH    [DEFENDANT]
             REGARDING PLEA OFFERS BECAUSE SUCH IS A
             FACTUAL QUESTION RELATING TO THE
             NATURE AND CONTENT OF OFF-THE-RECORD
             CONFERENCES BETWEEN TRIAL COUNSEL AND
             [DEFENDANT] THAT SHOULD HAVE BEEN
             ASSESSED  THROUGH     AN  EVIDENTIARY
             HEARING.




3
    Padilla v. Kentucky, 559 U.S. 356 (2010).

                                        5                                 A-1855-20
                                    POINT III

            TRIAL COURT ERRED IN RULING THAT TRIAL
            COUNSEL DID NOT COMMIT CUMULATIVE
            ERRORS TO PROVE A PRIMA FACIE CASE OF
            INEFFECTIVE ASSISTANCE OF COUNSEL.

      Having considered defendant's contentions in view of the applicable law,

we are satisfied he failed to satisfy either prong of the Strickland/Fritz test.

Because there was no prima facie showing of ineffective assistance of counsel,

an evidentiary hearing was not necessary to resolve defendant's PCR claims.

See State v. Preciose, 129 N.J. 451, 462 (1992). We affirm substantially for the

reasons expressed by Judge Pincus in her well-reasoned decision, and thereby

conclude defendant's arguments lack sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                       6                                  A-1855-20